Citation Nr: 0713969	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-05 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased initial rating for depressive 
disorder with anxiety and irritability, which is currently 
rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1985 to 
November 1989.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which granted service connection for a depressive 
disorder with anxiety and irritability with a 10 percent 
evaluation.  In February 2005, a Decision Review Officer 
(DRO) with the RO increased the rating for depressive 
disorder with anxiety and irritability to 50 percent.  In 
September 2006, the veteran testified at a travel board 
hearing held at the RO.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.

First, the Board finds that the requirements of VA's duty to 
notify and assist the claimant have not been met.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2006).  With 
respect to notice, the pertinent statute provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and their representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  The 
notice should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a).

A review of the claims folder shows that compliant notice has 
not been sent to the veteran.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Specifically, the veteran was not given notice of what was 
required to substantiate his claim for an increased (initial) 
rating for depressive disorder with anxiety and irritability.  
Therefore, a remand is required in order to allow sufficient 
notice to the veteran.  Upon remand, the veteran will be free 
to submit additional evidence and argument on the question at 
issue.

In addition, at the September 2006 hearing, the veteran 
testified that he continues to receive psychiatric treatment 
from the VA about every two months.  However, a review of the 
claims file shows that the most recent VA medical record is 
dated July 2004.

Furthermore, the Board notes that the most recent VA 
examination of the veteran was in November 2003.  At his 
hearing, the veteran indicated that his condition had 
worsened since that time.  Therefore, the Board feels that a 
more current examination of the veteran would be useful in 
adjudicating this claim.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to substantiate 
the claim for an increased initial rating 
for depressive disorder with anxiety and 
irritability, and of what information or 
evidence the veteran should provide and 
what information or evidence VA will 
attempt to obtain on his behalf.  The 
notice should also ask the appellant to 
provide any evidence in his possession 
that pertains to the claim.  The notice 
must comply with 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), and any applicable 
legal precedent.  Allow the appropriate 
period of time for response.

2.  Obtain the veteran's VA medical 
records since July 2004.

3.  Schedule the veteran for a VA 
psychiatric examination to determine the 
extent and severity of his service-
connected depressive disorder with anxiety 
and irritability.

4.  Following completion of the foregoing, 
review the issues on appeal.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period of 
time within which to respond.  Thereafter, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

